Citation Nr: 0912372	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  98-13 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 1991 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which in part denied entitlement to a 
TDIU.

The case was previously before the Board in July 2005 and in 
March 2008 and was remanded to the agency of original 
jurisdiction (AOJ) for further development and to address 
issues that are intertwined with the TDIU claim.  The case is 
now returned to the Board for additional consideration.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's most recent remand of March 2008 is noted to 
specifically have remanded this matter in order for the RO to 
adjudicate a pending claim for entitlement to service-
connection for symptoms of intervertebral disc syndrome, 
alleged as part of the Veteran's service-connected lumbar 
spine impairment of lumbar paravertebral myositis.  This 
claim was noted to be inextricably intertwined with the 
current appeal for entitlement to TDIU.  A remand by the 
United States Court of Appeals for Veterans Claims (Court) or 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

To date, although all other development requested by the 
Board in prior remands was accomplished, the AOJ still has 
yet to address this still pending claim for service 
connection for a lumbar spine disorder, to include 
manifestations of degenerative disc disease and/or other 
neurological impairment.  The outcome of the service-
connection claim could affect the determination regarding the 
Veteran's claim for entitlement to TDIU.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
a claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addressing the service-connection claim which the Veteran 
alleges as being related to his service-connected lumbar 
paravertebral myositis, the AOJ should consider this matter 
under the criteria for secondary service connection to 
include whether the Veteran's manifestations of degenerative 
disc disease and/or other neurological impairment was caused 
or aggravated beyond natural progression by his service-
connected lumbar paravertebral myositis.  38 C.F.R. 
§ 3.310(a), Allen v. Brown, 7 Vet. App. 439 (1995.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issue 
of service connection for an 
intervertebral disc syndrome, with 
manifestations of degenerative disc 
disease, to include whether it was caused 
or aggravated beyond natural progression 
by the Veteran's service-connected lumbar 
paravertebral myositis.  If the AOJ finds 
that additional examination is necessary 
in order to decide the claim, such 
examination should be scheduled and 
conducted.  The AOJ should allow the 
appellant and his representative the 
requisite period of time to initiate an 
appeal, and if the Veteran files a notice 
of disagreement within such time, the AOJ 
should issue the Veteran and his 
representative a statement of the case as 
to this issue.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The AOJ should 
allow the appellant and his 
representative the requisite period of 
time for a response to the statement of 
the case.

2.  After completion of the above, and 
after any additional development deemed 
appropriate, is complete, the AOJ should 
readjudicate the Veteran's claim for a 
TDIU.  If a TDIU is not granted, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and provided appropriate time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




